Tannbnwald, J., concurring: I fully agree with Judge Baum’s concurring opinion. I am concerned that the majority opinion herein may be misinterpreted and misapplied. In the instant case, respondent has only sought to disallow the excess of the deductions over income attributable to the petitioner’s recreational activities. It seems to me of importance to emphasize that the majority opinion addresses itself only to that situation and not to the question whether if the petitioner is considered not to have carried on a trade or business with respect to its recreational facilities, it would be permitted to deduct the expenses of such activity, at least to the extent of the payments received from its members for the use of such facilities, or would be denied any deduction whatsoever for such expenses. By determining what constitutes a trade or business for each of petitioner’s activities, the majority opinion not only accentuates the difficulties in dealing with this question but also may be inviting problems in other areas of legitimate business activities. The rationale of Anaheim Union Water Co. avoids these difficulties and problems.